Exhibit 10.3
 
AMENDED AND RESTATED TERM NOTE




$750,000.00
  January 22, 2016





FOR VALUE RECEIVED, the undersigned, RANOR, INC., a Delaware corporation with an
address of Bella Drive, Westminster, Massachusetts 01473 (the "Borrower"), DOES
HEREBY PROMISE to pay to the order of REVERE HIGH YIELD FUND, LP, a Delaware
limited partnership (the "Lender"), at the office of the Lender at 2000 McKinney
Avenue, Suite 2125, Dallas, Texas 75201, in lawful money of the United States of
America, in immediately available funds, the maximum principal amount of SEVEN
HUNDRED FIFTY THOUSAND 00/100 DOLLARS ($750,000.00) or so much thereof as may be
advanced to Borrower pursuant to this Amended and Restated Term Note (this "Term
Note") and the Agreement (as hereinafter defined)  payable as follows:  (i)
payments of interest only on advanced principal on the first day of each month
(a "Payment Date"), commencing March 1, 2016 until and including January 1,
2017; (ii) payments of interest together with principal payments of $3,125.00 on
each Payment Date commencing February 1, 2017 until and including the Payment
Date immediately prior to the Maturity Date; and (iii) a balloon payment of the
then outstanding principal balance plus any accrued and unpaid interest on
January 22, 2018 (the "Maturity Date").  Interest hereunder shall accrue from
the date hereof on the unpaid principal amount  at a rate equal to ten percent
(10%) per annum on the basis of the actual days elapsed on the assumption that
each month contains thirty (30) days and each year contains three hundred sixty
(360) days, multiplied by the actual number of days elapsed, in like money, at
said office, as more specifically set forth in Article II of that certain Term
Loan and Security Agreement dated as of December 22, 2014, as amended pursuant
to the Note and Other Loan Documents Modification Agreement dated as of December
31, 2015, and as further amended pursuant to the Note and Other Documents
Modification Agreement No. 2 dated the date hereof (as so amended, and as may be
further amended, restated, supplemented and/or modified, from time to time, the
"Agreement") and, upon a default, at a rate of the lesser of: (A) twenty percent
(20%) per annum, or (B) the highest rate of interest permitted under the laws of
the Commonwealth of Massachusetts.
This Term Note amends and restates in its entirety that certain Term Note dated
December 22, 2014 made by the Borrower in the original principal amount of
$750,000.00 payable to the order of Lender (the "Original Note"). Borrower
intends, and Lender, by its acceptance of this Term Note agrees, that the
indebtedness previously evidenced by the Original Note remains outstanding, but
such indebtedness shall henceforth be evidenced by this Term Note, and the terms
and conditions of Borrower's obligations to repay said indebtedness and interest
thereon shall be governed by the terms of this Term Note. Neither the execution,
delivery or acceptance of this Term Note, nor any of the terms and provisions
set forth in this Term Note, shall be deemed or construed to effect a novation
or to cause all or any part of the aforesaid indebtedness, or the liability of
any person with respect therefor, to be, or to be deemed to have been, paid,
satisfied or discharged.
 
 

--------------------------------------------------------------------------------



This Term Note is given to evidence an actual loan (the "Loan") in the maximum
principal amount of $750,000.00, and is the Term Note referred to as "Note B" in
Section 2.02 of the Agreement, and is subject to prepayment and acceleration of
maturity as set forth in the Agreement. This Term Note is secured by, among
other things, the Agreement.  All terms defined in the Agreement are used herein
with their defined meanings unless otherwise provided.


This Term Note shall be governed by and construed in accordance with the laws of
the Commonwealth of Massachusetts and any applicable laws of the United States
of America.


The Lender shall have the absolute right to sell and/or assign this Term Note
and the Agreement, in whole or in part, and/or to enter into one or more
participation agreements concerning this Term Note and the Agreement.  If Lender
gives written notice of any such sale(s), assignment(s) and/or participation(s)
to Borrower, Borrower shall make, or cause to be made, payments to such
subsequent holder(s) or participant(s), as the case may be.


If any term of this Term Note, or the applications hereof to any person or set
of circumstances, shall to any extent be invalid, illegal, or unenforceable, the
remainder of this Term Note, or the application of such provision or part
thereof to persons or circumstances other than those as to which it is invalid,
illegal, or unenforceable, shall not be affected thereby, and each term of this
Term Note shall be valid and enforceable to the fullest extent consistent with
applicable law and this Term Note shall be interpreted and construed as though
such invalid, illegal, or unenforceable term or provision (or any portion
thereof) were not contained in this Term Note.
Borrower and all other parties liable hereunder, whether as principal, endorser
or otherwise, hereby severally waive presentment, demand for payment, protest
and notice of dishonor and waive recourse to defenses generally, including
extensions of time, release of security or other indulgences that may be granted
by Lender to Borrower or any other party liable hereon, and also agree to pay
all costs of collection, including reasonable attorneys' fees incurred by Lender
in connection with enforcement of any of Lender's rights hereunder or under any
other document in connection with, securing or evidencing this Term Note.


BORROWER AND ANY SUBSEQUENT ENDORSER, GUARANTOR OR OTHER ACCOMMODATION BORROWER
WAIVE PRESENTMENT, DEMAND FOR PAYMENT AND NOTICE OF DISHONOR, TOGETHER WITH ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY
RIGHTS UNDER THIS TERM NOTE OR UNDER ANY AGREEMENT, INSTRUMENT OR OTHER DOCUMENT
CONTEMPLATED HEREBY OR RELATED HERETO AND IN ANY ACTION DIRECTLY OR INDIRECTLY
RELATED TO OR CONNECTED WITH THE OBLIGATIONS PROVIDED FOR HEREIN, OR ANY CONDUCT
RELATING TO THE ADMINISTRATION OR ENFORCEMENT OF SUCH OBLIGATIONS OR ARISING
FROM THE DEBTOR/CREDITOR RELATIONSHIP OF THE PARTIES HERETO.  BORROWER
ACKNOWLEDGES THAT THIS WAIVER MAY DEPRIVE IT OF AN IMPORTANT RIGHT AND THAT SUCH
WAIVER HAS WILLINGLY, KNOWINGLY AND VOLUNTARILY BEEN AGREED TO BY BORROWER.
 
 
2

--------------------------------------------------------------------------------


 
BORROWER HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT
LOCATED WITHIN THE COMMONWEALTH OF MASSACHUSETTS AND WAIVES PERSONAL SERVICE OF
ANY AND ALL PROCESS UPON BORROWER, AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS
BE MADE BY REGISTERED MAIL DIRECTED TO BORROWER AT THE ADDRESS AS SET FORTH IN
THIS TERM NOTE AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED UPON ACTUAL
RECEIPT THEREOF.  BORROWER WAIVES ANY OBJECTION TO VENUE OF ANY ACTION
INSTITUTED HEREUNDER AND WILLINGLY, KNOWINGLY AND VOLUNTARILY CONSENTS TO THE
GRANTING OF ANY SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY THE
COURT.


BORROWER ACKNOWLEDGES AND REPRESENTS THAT THE LOAN EVIDENCED BY THIS TERM NOTE
IS A COMMERCIAL TRANSACTION AND THAT THE PROCEEDS OF THE LOAN SHALL NOT BE USED
FOR PERSONAL, FAMILY OR HOUSEHOLD PURPOSES.  BORROWER AND ANY SUBSEQUENT
ENDORSER, GUARANTOR OR OTHER ACCOMMODATION BORROWER HEREBY WILLINGLY, KNOWINGLY
AND VOLUNTARILY WAIVE (TO THE MAXIMUM EXTENT PERMITTED BY LAW) ANY RIGHTS TO
NOTICE OR HEARING OR AS OTHERWISE REQUIRED BY ANY LAW WITH RESPECT TO ANY
PREJUDGMENT REMEDY WHICH THE HOLDER MAY ELECT TO USE OR WHICH IT MAY AVAIL
ITSELF.  BORROWER FURTHER WAIVES, TO THE GREATEST EXTENT PERMITTED BY LAW, THE
BENEFITS OF ALL PRESENT AND FUTURE VALUATION, APPRAISEMENT, EXEMPTION, STAY,
REDEMPTION AND MORATORIUM LAWS.  BORROWER FURTHER WAIVES ANY REQUIREMENTS THAT
HOLDER OBTAIN A BOND OR ANY SIMILAR DEVICE IN CONNECTION WITH THE EXERCISE OF
ANY REMEDY OR THE ENFORCEMENT OF ANY RIGHT HEREUNDER OR PERTAINING TO THE LOAN.
BORROWER HEREBY EXPRESSLY AND UNCONDITIONALLY, WILLINGLY, KNOWINGLY AND
VOLUNTARILY WAIVES, IN CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING BROUGHT BY
OR ON BEHALF OF LENDER ON THIS TERM NOTE, ANY AND EVERY RIGHT BORROWER MAY HAVE
TO (I) INJUNCTIVE RELIEF, (II) INTERPOSE ANY COUNTERCLAIM THEREIN (OTHER THAN
COMPULSORY COUNTERCLAIMS), AND (III) HAVE THE SAME CONSOLIDATED WITH ANY OTHER
OR SEPARATE SUIT, ACTION OR PROCEEDING.  NOTHING HEREIN CONTAINED SHALL PREVENT
OR PROHIBIT BORROWER FROM INSTITUTING OR MAINTAINING A SEPARATE ACTION AGAINST
LENDER WITH RESPECT TO ANY ASSERTED CLAIM.
 
 
3

--------------------------------------------------------------------------------


 
EXCEPT AS PROHIBITED BY LAW, BORROWER HEREBY WILLINGLY, KNOWINGLY AND
VOLUNTARILY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION
ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER
THAN, OR IN ADDITION TO, ACTUAL DAMAGES.  BORROWER CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF PAYEE HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT PAYEE WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER.  THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR PAYEE TO
ACCEPT THIS TERM NOTE AND MAKE THE LOAN.


It is the intention of Borrower and Lender to conform strictly to the usury laws
now or hereafter in force in the Commonwealth of Massachusetts, and any interest
payable under this Term Note or any other documents evidencing or securing the
Loan (the "Loan Documents") shall be subject to reduction to an amount not to
exceed the maximum non-usurious amount for commercial loans allowed under the
usury laws of the state or commonwealth in which the Property is located as now
or hereafter construed by the courts having jurisdiction over such matters.  In
the event such interest (whether designated as interest, service charges,
points, or otherwise) does exceed the maximum legal rate, it shall be (i)
cancelled automatically to the extent that such interest exceeds the maximum
legal rate; (ii) if already paid, at the option of the Lender, either be rebated
to Borrower or credited on the principal amount of the Term Note; or (iii) if
the Term Note has been prepaid in full, then such excess shall be rebated to
Borrower.


It is further agreed, without limitation of the foregoing, that all calculations
of the rate of interest (whether designed as interest, service charges, points,
or otherwise) contracted for, charged, or received under this Term Note, or
under any instrument evidencing or securing the loan evidenced hereby, that are
made for the purpose of determining whether such rate exceeds the maximum legal
rate, shall be made, to the extent permitted by applicable law, by amortizing,
prorating, allocating, and spreading throughout the full stated term of this
Term Note (and any extensions of the term hereof that may be hereafter granted)
all such interest at any time contracted for, charged, or received from the
Borrower or otherwise by the Lender so that the rate of interest on account of
the indebtedness evidenced by this Term Note, as so calculated, is uniform
throughout the term hereof.  If the Borrower is exempt or hereafter becomes
exempt from applicable usury statutes or for any other reason the rate of
interest to be charged on this Term Note is not limited by law, none of the
provisions of this paragraph shall be construed so as to limit or reduce the
interest or other consideration payable under this Term Note or any other Loan
Documents.  The terms and provisions of this paragraph
 
 
4

--------------------------------------------------------------------------------

 
 
 
shall control and supersede every other provision of all agreements between the
parties hereto.




[Remainder of Page Intentionally Left Blank; Signature Page to Follow]
 
5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Borrower has executed this Term Note as of the day and
year first above written.



 
BORROWER:
                 
RANOR, INC.,
 
a Delaware corporation
                 
By:
   /s/ Alexander Shen
   
Name:
Alexander Shen
   
Its:
President









 


















[Signature Page to Term Note B]